       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 1 of 8



                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF AMERICAN RIVER                       CIVIL ACTION NO.:
 TRANSPORTATION CO., LLC, AS OWNER AND
 OPERATOR OF THE M/V COOPERATIVE                       SECTION:     DIVISION:
 SPIRIT, PRAYING FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY                            JUDGE:

                                                       MAGISTRATE JUDGE:

                                   COMPLAINT OF LIMITATION

       The Complaint of American River Transportation Co., LLC (“ARTCO”) in cause of

exoneration from or limitation of liability pursuant to 46 U.S.C. §30501 et seq., civil and maritime,

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of the

Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture Actions, with respect

represents:

                                                 1.

       Venue is proper in the United States District Court for the Eastern District of Louisiana

pursuant to Rule F(9) of the Supplemental Rules of Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                 2.

       At all times pertinent hereto, ARTCO was and now is a limited liability company duly

organized under the laws of the State of Delaware with its principal place of business in the State

of Illinois, doing business within the State of Louisiana and within the jurisdiction of this

Honorable Court, and was and now is the owner and operator of M/V COOPERATIVE SPIRIT and

employer of its crew.
       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 2 of 8



                                               3.

       M/V COOPERATIVE SPIRIT is a towboat bearing Official Number 569226 with a length of

approximately 200 feet, a breadth of approximately 54 feet, and a gross tonnage of 1,309 tons.

                                               4.

       On or about the morning of January 26, 2020, M/V COOPERATIVE SPIRIT was transiting

up the Lower Mississippi River with forty (40) barges in tow. As M/V COOPERATIVE SPIRIT was

approaching 26 Mile Point, M/V COOPERATIVE SPIRIT made a one-whistle meeting arrangement

(port-to-port) with M/V RC CREPPEL who was transiting down-bound in the river. M/V RC

CREPPEL was owned and operated by Elite Towing, Inc. While M/V COOPERATIVE SPIRIT was in

the process of navigating the point as per its meeting arrangement with M/V RC CREPPEL, M/V

RC CREPPEL and its tow collided with the tow of M/V COOPERATIVE SPIRIT. After this initial

collision and as a result of same, a few minutes later another collision occurred between the tow

of M/V COOPERATIVE SPIRIT and an ocean-going ship, M/V GLORY FIRST. Some of the barges in

the tow of M/V COOPERATIVE SPIRIT may have contacted barges in fleets near Mile 123 a.h.p.

                                               5.

       The first collision resulted in the sinking of M/V RC CREPPEL and three out of the four

crew members of M/V RC CREPPEL remain missing at this time. Additionally, the found crew

member of M/V RC CREPPEL may have sustained injuries and there was property damages to

M/V COOPERATIVE SPIRIT, the barges in M/V COOPERATIVE SPIRIT’s tow, the barges in the tow

of M/V RC CREPPEL, M/V GLORY FIRST, and potentially other barges in the area of the collisions.




                                              -2-
       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 3 of 8



                                               6.

       At present time, ARTCO is aware of the following parties who are interested or may assert

claims arising from the incident in question namely:

       1.     Rita Sue Pucheu, individually and in her capacity as the representative of the

Estate of Shawn Pucheu, through her attorneys, Thomas M. Discon, Discon Law Firm, L.L.C. 424

N. Causeway Blvd., Suite A, Mandeville, LA 70448 and Robert Lansden, Lansden Law, 158 S. 6 th

Street, Ponchatoula, LA 70454;

       2.     The Estate of Lester Naquin Jr., crew member of M/V RC CREPPEL;

       3.     Tiffany Brigalia, individually, on behalf of her children, and in her capacity as the

representative of the Estate of Matthew Brigalia, through her attorney, Michael P. Frugé, Clayton

& Fruge, 3741 Highway 1 S, Port Allen, LA 70767;

       4.     Surviving crew member of M/V RC CREPPEL, whose name is presently unknown;

       5.     Elite Towing, Inc., through its attorneys, Chip Duncan and Kelly Sevin, Duncan &

Sevin, LLC, 400 Poydras Street, Suite 1200, New Orleans, LA 70130;

       6.     The owner/operator of M/V GLORY FIRST, through its attorney, Michael

Butterworth, Phelps Dunbar, 365 Canal Street, Suite 2000, New Orleans, LA 70130;

       7.     Eco Services Operations Corp.-DE, through its registered agent in Louisiana,

Cogency Global Inc., 3867 Plaza Tower Dr., 1st Floor, Baton Rouge, LA 70816; and

       8.     Genesis Marine, L.P. as owner of barge GM5004, through its representative, Brian

Teste, 919 Milam, Suite 2100, Houston, TX 77002.




                                              -3-
       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 4 of 8



                                                 7.

       There is currently a suit involving the above-described incident filed by Tiffany Brigalia

individually, on behalf of her children, and in her capacity as the representative of the Estate of

Matthew Brigalia, which is entitled “Tiffany Brigalia, et al v. Elite Towing, Inc., et al” and pending

in Civil District Court for the Parish of Orleans with case number 2020-01031.

                                                 8.

       ARTCO is unaware of any other suits, petitions, demands, unsatisfied claims, or liens

against M/V COOPERATIVE SPIRIT in connection with the subject incident, except as those set

forth above and in “In re Petition of Elite Towing, Inc. to Perpetuate certain Electronic Data and

Evidence” which is pending in the U.S. District Court for the Eastern District of Louisiana with

Misc. no. 2:20-cv-00354, Section R(1).

                                                 9.

       The subject incident occurred without the privity or knowledge of ARTCO. No failure of

ARTCO equipment onboard M/V COOPERATIVE SPIRIT or M/V COOPERATIVE SPIRIT’s crew

caused the subject incident.

                                                 10.

       ARTCO does not know the full nature or extent of the claims which may be sought by

potential claimants but anticipates that claims will exceed the value of M/V COOPERATIVE SPIRIT

plus pending freight.

                                                 11.

       The above-described events and the losses, damages, or injuries resulting therefrom were

not caused or contributed by the fault, negligence, neglect, lack of due diligence, or want of due



                                                -4-
       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 5 of 8



care on the part of ARTCO or M/V COOPERATIVE SPIRIT, or any person in charge of her, or any

person for whom ARTCO is responsible, the design or condition of M/V COOPERATIVE SPIRIT nor

was M/V COOPERATIVE SPIRIT in any way unseaworthy. Rather, the collisions were due to the

fault, negligence, neglect, lack of due diligence, and want of care of persons for whom ARTCO

and M/V COOPERATIVE SPIRIT are not responsible.

                                                12.

       The value of ARTCO’s interest in M/V COOPERATIVE SPIRIT following the incident on

January 26, 2020 was $6,900,000 as revealed by the Affidavit of Fred Budwine, which is attached

hereto and made a part hereof as Exhibit 1. The pending freight at the time of the incident was

$468, 942 as revealed by the Affidavit of Matthew French, which is attached hereto and made a

part hereof as Exhibit 2.

                                                13.

       ARTCO files herewith an Ad Interim Stipulation for Value in appropriate form in the sum

of $7,368,942 in accordance with Rule F(1) of the Supplemental Rules of Admiralty or Maritime

Claims and Asset Forfeiture Actions, as security for all the benefit of all claimants, together with

interest at a rate of 6% per annum from the date of said stipulation, said sum being not less than

the amount of ARTCO’s interest in M/V COOPERATIVE SPIRIT, and her pending freight.

                                                14.

       ARTCO claims exoneration from liability for any and all injuries, losses, or damages arising

out of the voyage of M/V COOPERATIVE SPIRIT commencing on January 26, 2020. See Ad Interim

Stipulation for Value attached hereto as Exhibit 3.




                                                -5-
       Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 6 of 8



                                                  15.

       ARTCO alleges it has valid defenses thereto on the facts and on the law. Alternatively,

ARTCO, without admitting but affirmatively denying all liability, upon showing that the incident

was occasioned without privity or knowledge of ARTCO, claims the benefit of limitations of

liability provided for in 46 U.S.C. 30501 et seq., and the various statutes supplemental thereto.

                                                  16.

       Pursuant to 46 U.S.C.§ 30501 et seq., ARTCO is entitled to have all claims and issues

concerning this incident in question determined in a single proceeding in the United States

District Court for the Eastern District of Louisiana, sitting in admiralty.

                                                  17.

       ARTCO further specifically avers that this Complaint in Limitation, and the claim for

exoneration from and/or limitation of liability asserted herein, is filed not only on their behalf,

but also on behalf of their liability underwriters which shall be entitled to exoneration from

and/or limitation of liability to the same extent as ARTCO, and who liability in the premises, if

any, shall accordingly not exceed ARTCO’s liability, if any.

       WHEREFORE, ARTCO prays that:

1.     This Court issue an Order Approving the Ad Interim Stipulation for Value filed with the

       Court by ARTCO as security for the amount or value of its interest in M/V COOPERATIVE

       SPIRIT and freight then pending;

2.     This Court issue a Notice to Known Claimants from the voyage of January 26, 2020,

       admonishing them to file their claims with the Clerk of Court and to serve the attorneys

       for ARTCO a copy thereof on or before a date to be named in the Notice, and that if they



                                                 -6-
     Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 7 of 8



     wish to contest either the right to exoneration from or the right to limitation of liability,

     they file and serve on the attorneys for ARTCO an Answer to this Complaint on or before

     said date;

3.   The Notice be published in The Advocate/Times Picayune once a week for four

     consecutive weeks prior to the date fixed by the Court for filing of claims, and copies of

     the Notice be mailed to all known claimants in accordance with Rule F of the

     Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture Actions.

4.   The Court enjoin the further prosecution of any and all actions, suits, and proceedings

     already commenced, and the commencements or prosecution thereafter of any and all

     action, suits, or proceedings, of any nature or description whatsoever, in any jurisdiction

     against ARTCO, its underwriters and insurers, and/or against M/V COOPERATIVE SPIRIT,

     her officers and crew, or against an employee or property of ARTCO except in this action,

     to recover damages for and in respect of any loss, damage, or injury occasioned or

     incurred as a result of any incident during the voyage at issue;

5.   This Court adjudge ARTCO as not liable to any extent for any injuries, losses, or damages

     occurring as a result of the January 26, 2020 incident or for any claim therefore in any

     way arising out of or resulting from the incident in question;

6.   Alternatively, if liable, which is denied, then its liability should be limited to its interest in

     M/V COOPERATIVE SPIRIT and her pending freight, and any judgement rendered herein

     will be so limited; and

7.   ARTCO have such other and further relief as may be just in these circumstances and this

     Court is competent to grant.



                                               -7-
Case 2:20-cv-00416-GGG-JVM Document 1 Filed 02/06/20 Page 8 of 8



                                    Respectfully submitted,
                                    SALLEY, HITE, MERCER & RESOR, LLC

                                    /s/ David M. Flotte
                                    DAVID M. FLOTTE, T.A. (#1364)
                                    MARCELLE P. MOULEDOUX (#30339)
                                    KEVIN M. FREY (#35133)
                                    AUSTIN GLASCOE (#38236)
                                    365 Canal Street, Suite 1710
                                    New Orleans, LA 70130
                                    Tel.: (504) 566-8800
                                    Fax: (504) 566-8828
                                    dflotte@shrmlaw.com
                                    mmouledoux@shrmlaw.com
                                    kfrey@shmrlaw.com
                                    aglascoe@shmrlaw.com

                                    Counsel for
                                    American River Transportation Co., LLC




                              -8-
